Citation Nr: 1632072	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Army from December 1963 to December 1965.  He had active duty in the Republic of Vietnam (RVN) from August 17, to December 4, 1965. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio. By that rating action, the Tiger Team denied service connection for hepatitis C.  The Veteran appealed this rating action to the Board. Jurisdiction of the appeal currently resides with the Los Angeles, California Regional Office (RO).

In June 2012, the Veteran testified before the undersigned at the Los Angeles, California RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management (VBMS) electronic record. 

Initially, the Veteran was represented by Disabled American Veterans. Subsequently, in an April 2014 VA Form 21-22, the Veteran appointed the California Department of Veterans Affairs as his representative.

In December 2015, the Board remanded the matter on appeal to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In December 2015, the Board remanded the issue on appeal for additional substantive development.  Specifically, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his hepatitis C, in lieu of two (2) supportive yet equivocal VA opinions.  A Compensation and Pension (C & P) Exam Inquiry document listed the Veteran's address on [redacted].  This same address corresponds with the one located in the Board's Veterans Appeals Co-Locator System (VACOLS).  The C &P inquiry document also reflects that a request for a VA examination had been initiated on February 5, 2016.  At the bottom of the C & P inquiry document, it was noted that the Veteran's address and phone number provided by the Veterans Benefits Administration [database] were different than those listed with the Veterans Health Administration's (VHA's) database.  It was requested that the Veteran's address be verified for accuracy before he was sent an examination letter.  (See Compensation and Pension Exam Inquiry, labeled as "VA 21-2507a Request for Physical Examination" and received into the electronic record on February 5, 2016)).  (Parenthetically, the Board notes that its post-remand letters to the Veteran that were sent to a Post Office Box were returned as undeliverable by the United States Postal Service).

In April 2016, the Veteran failed to report for the scheduled VA examination.  It was noted that an attempt to contact the Veteran via telephone and letter had been made and that he had not attempted to contact the C &P service.  Therefore, the examination was canceled until further notice from the RO.  The Board notes that a copy of the letter referenced by the C &P Service that advised the Veteran of his scheduled examination is not of record.  Thus, it is unclear as to what address the RO used to inform the Veteran of his upcoming examination, especially since the Veteran's home address differed between the Veterans Benefits Administration's and VHA's databases. 

In view of the foregoing, the Board finds that the Veteran should be provided another opportunity to report for a VA examination by an appropriate physician in conjunction with his claim.  Notification of the scheduled examination should be sent to the Veteran's last known address of record.  A copy of the examination notification letter must be received into the electronic record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's current address through the usual means, to include contacting the United States Postal Service and the Veteran's representative.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the electronic claims folder, and it must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the electronic claims folder must indicate whether the notification letter was returned as undeliverable.

Ensure that notification of the scheduled VA examination is sent to the most recent address of record, as well as a copy uploaded to the Veteran's VBMS claims file. 

The Veteran's electronic record must be made available to the examiner in conjunction with the examination for review of pertinent documents therein.  A notation to the effect that this review has occurred should be made in the examination report. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report. 
   
The examiner should specifically take into consideration the above-referenced service treatment records showing that the Veteran had received the triple typhoid; tetanus toxoid; typhus; cholera; yellow fever; and, tuberculosis vaccines. The examiner should also take into account the VBA Fast Letter 04-13 (June 2004). 
   
The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's hepatitis C had its clinical onset in service or is otherwise related to military service, to include having received jet gun vaccine inoculations and wounded soldiers' blood into his cuts/abrasions while providing first aid during his active military service in the RVN.  The examiner is hereby advised that the Veteran's contention that he provided first aid to wounded soldiers is consistent with his military occupational specialty as a light weapons infantryman and confirmed military service in the RVN. 
   
The examiner must also comment on the Veteran's other reported risk factors, such as having received a tattoo prior to military service at age 15 and from having engaged in "contact" with prostitutes in the RVN. The Veteran has denied any intravenous drug abuse and blood transfusions. 
   
In rendering these opinions, the examiner should also discuss the following VA opinions of record: (i) April 2010 VA physician's opinion that it was at least possible that the Veteran's hepatitis C was contracted as a result of jet-gun inoculations during military service, and that it was difficult to evaluate the probability of where the Veteran had contracted hepatitis C, but that it certainly could have been from his time in the service.  The VA physician noted that other possibilities [of transmission] included from the Veteran's tattoos. (See April 2010 VA physician's opinion, labeled as "Medical Treatment Record-Government Facility" uploaded to the Veteran's VBMS electronic record on May 19, 2010); and, (ii) August 2012 VA physician's opinion that a possible route of blood-to-blood transmission for hepatitis C was from the Veteran having received some of the other wounded soldiers' blood into his own cuts/abrasions, respectively. (See VA physicians' opinions, dated in August 2012, labeled as "Medical Treatment Record-Government Facility, uploaded to the Veteran's VBMS electronic record on August 22, 2012). 

Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.
   
If the examiner finds that the Veteran's hepatitis C is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.
   
If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 
   
3.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include adjudicating his claim based on the evidence of record.  38 C.F.R. §3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The Veteran's representative should be afforded the opportunity to submit a VA Form 646.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

